Exhibit 10.1

 

EnergySolutions, Inc.

423 West 300 South, Suite 200

Salt Lake City, Utah

 

 

February 15, 2013

 

Rockwell Holdco, Inc. and Rockwell Acquisition Corp.

51 John F. Kennedy Parkway, Suite 200

Short Hills, New Jersey 07078

Attention:

Tyler Reeder

 

Chris Leininger

 

 

 

Re:

Loan Amendments

 

Gentlemen:

 

Reference is made to that certain Agreement and Plan of Merger, dated as of
January 7, 2013 (the “Merger Agreement”), by and among EnergySolutions, Inc., a
Delaware corporation (the “Company”), Rockwell Holdco, Inc., a Delaware
corporation (“Parent”), and Rockwell Acquisition Corp., a Delaware corporation
and wholly owned subsidiary of Parent (“Merger Sub”, and, together with the
Company and Parent, the “Parties”).  Capitalized terms used and not defined
herein shall have the meanings assigned to such terms in the Merger Agreement.

 

1.             Loan Amendment. Pursuant to Section 1.1(ddd)(ii) of the Merger
Agreement, certain portions of any Loan Amendments must be specified by Parent
in its reasonable discretion. Each Party acknowledges and agrees that (i) it has
received the proposed Loan Amendment attached hereto as Exhibit A (the “Proposed
Loan Amendment”), (ii) each of the terms contained therein have been specified
by Parent, and (iii) upon the occurrence of the “Execution Date” (as such term
is defined in the Proposed Loan Amendment), the Proposed Loan Amendment shall
constitute a Loan Amendment pursuant to Section 1.1(ddd) of the Merger
Agreement.

 

2.             Interpretation of Execution and Effectiveness.  The Parties
acknowledge and agree that when used in the Merger Agreement with respect to the
Loan Amendments, each of the phrases “obtained,” “obtaining of,” “received,”
“receipt of,” “in full force and effect,” and “to have provided” shall be deemed
satisfied if (i) the “Execution Date” (as such term is defined in the Proposed
Loan Amendment) occurs and (ii) the Proposed Loan Amendment has not been validly
rescinded, withdrawn, terminated or cancelled by any party thereto. The Parties
further acknowledge and agree that when used in Section 6.7(a) of the Merger
Agreement, the phrase “consummation of…the Loan Amendments” shall include the
occurrence of the “Effective Date” (as such term is defined in the Proposed Loan
Amendment).

 

3.             Reimbursement. Parent agrees that, if the Merger Agreement is
terminated pursuant to Section 8.1 of the Merger Agreement, then within two
(2) Business Days of such termination, Parent shall pay, or cause to be paid, to
the Company or its designee by wire transfer to one or more accounts designated
by the Company the amount of any fees, costs, expenses or

 

--------------------------------------------------------------------------------


 

disbursements actually paid or caused to be paid by the Company to (i) JPMorgan
Chase Bank, N.A. (or any successor agent) pursuant to Section 4(b) of the
Proposed Loan Amendment, (ii) JPMorgan Chase Bank, N.A. (or any successor agent)
pursuant to Section 4(c) of the Proposed Loan Amendment, (iii) any “Lead
Arranger” (as such term is defined in the Project Coltrane Fee Letter, dated
January 7, 2013, by and between Morgan Stanley Senior Funding, Inc. and Rockwell
Holdco, Inc. (the “Project Coltrane Fee Letter”)) on the Amendment Acceptance
Date (as defined in the Project Coltrane Fee Letter) pursuant to Section 1(b) of
the Project Coltrane Fee Letter, or, without duplication, (iv) the “Lead
Arrangers,” “Administrative Agent,” “Commitment Parties” and “Dealer Manager” or
their respective affiliates (as such terms are defined in the Project Coltrane
Engagement and Commitment Letter, dated January 7, 2013, by and among Morgan
Stanley Senior Funding, Inc., Morgan Stanley & Co. LLC and Rockwell Holdco, Inc.
(the “Debt Commitment Letter”)) pursuant to the first sentence of Section 5 of
the Debt Commitment Letter.

 

4.             Right to Offset. The Parties agree that any amounts payable by
Parent pursuant to Section 3 above may be offset (at the written election of
either Parent or the Company) against the amount of any of Parent’s Reimbursable
Expenses or Company Termination Fee which is payable under the Merger
Agreement.  For clarity, any amounts payable pursuant to Section 2 shall be
deemed to be Parent’s Expenses which are eligible to be treated as Parent’s
Reimbursable Expenses.

 

5.             Notices. Any notices or other communications required or
permitted under, or otherwise given in connection with this letter agreement,
shall be in writing and shall be deemed to have been duly given (a) when
delivered, if delivered in person, (b) upon confirmation of receipt, when
transmitted by facsimile transmission or by electronic mail, (c) on receipt,
after dispatch by registered or certified mail, postage prepaid, or (d) on the
next Business Day, if transmitted by national overnight courier, addressed in
each case as follows:

 

If to Parent, at:

 

51 John F. Kennedy Parkway, Suite 200

Short Hills, New Jersey 07078

Attention:

Tyler Reeder

 

Chris Leininger

Facsimile:

(973) 671-6101

 

with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attention:

David A. Kurzweil

 

David C. Lee

Facsimile:

(212) 751-4864

 

If to the Company, at:

 

--------------------------------------------------------------------------------


 

423 West 300 South, Suite 200

Salt Lake City, Utah 84101

Attention:

General Counsel

Facsimile:

(801) 321-0453

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue

Palo Alto, California 94301

Attention:

Kenton J. King

 

Leif B. King

Facsimile:

(650) 470-4570

 

6.             Entire Agreement. This letter agreement constitutes the entire
agreement of the Parties and supersedes all prior agreements and undertakings,
both written and oral, between the Parties with respect to the subject matter
hereof.

 

7.             GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.

 

(a)   This letter agreement and all actions, proceedings or counterclaims
(whether based on contract, tort or otherwise) arising out of or relating to
this letter agreement or the actions of the Parties in the negotiation,
administration, performance and enforcement thereof, shall be governed by, and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice or conflict of laws provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.

 

(b)   Each of the Parties hereby irrevocably submits to the exclusive
jurisdiction of the Delaware Court of Chancery (or, if (but only if) the
Delaware Court of Chancery shall be unavailable, any other court of the State of
Delaware or any Federal court sitting in the State of Delaware) for the purpose
of any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this letter agreement or the actions of
the Parties in the negotiation, administration, performance and enforcement
thereof, and each of the Parties hereby irrevocably agrees that all claims in
respect to such action or proceeding may be heard and determined exclusively in
any Delaware state or federal court.

 

(c)   Each of the Parties (i) irrevocably consents to the service of the summons
and complaint and any other process in any other action or proceeding relating
to the transactions contemplated by this letter agreement, on behalf of itself
or its property, in the manner provided for in Section 4, and nothing in this
Section 6 shall affect the right of the Parties to serve legal process in any
other manner permitted by law, (ii) consents to submit itself to the personal
jurisdiction of the Delaware Court of Chancery (or, if (but only if) the
Delaware Court of Chancery shall be unavailable, any other court of the State of
Delaware or any Federal court sitting in the State of Delaware) in the event any
dispute arises out of this letter agreement or the transactions contemplated by
this letter agreement, (iii) agrees that it will not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave

 

--------------------------------------------------------------------------------


 

from any such court and (iv) agrees that it will not bring any action relating
to this letter agreement or the transactions contemplated by this letter
agreement in any court other than the Delaware Court of Chancery (or, if (but
only if) the Delaware Court of Chancery shall be unavailable, any other court of
the State of Delaware or any Federal court sitting in the State of Delaware).
Each of the Parties agrees that a final judgment in any action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law; provided, however, that nothing
in the foregoing shall restrict any party’s rights to seek any post-judgment
relief regarding, or appeal from, such final trial court judgment.

 

(d)   EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT OR THE ACTIONS OF
THE PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
THEREOF.

 

8.             Assignment. Neither this letter agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any Party (whether by
operation of law or otherwise) without the prior written consent of the other
Parties. Subject to the foregoing, this letter agreement will be binding upon,
inure to the benefit of and be enforceable by the Parties and their respective
successors and permitted assigns.

 

9.             Counterparts. This letter agreement may be executed by facsimile
or .pdf and in one or more counterparts, and by the different parties in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
letter agreement by facsimile transmission or by e-mail of a .pdf attachment
shall be effective as delivery of a manually executed counterpart of this letter
agreement.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

EnergySolutions, Inc.

 

 

 

 

 

 

By:

/s/ Gregory S. Wood

 

 

Name:

Gregory S. Wood

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

Agreed and Accepted:

 

Rockwell Holdco, Inc.

 

 

By:

/s/ Tyler Reeder

 

 

Name:

Tyler Reeder

 

 

Title:

Chief Executive Officer and President

 

 

Rockwell Acquisition Corp.

 

 

By:

/s/ Tyler Reeder

 

 

Name:

Tyler Reeder

 

 

Title:

Chief Executive Officer and President

 

 

[Signature page]

 

--------------------------------------------------------------------------------


 

Exhibit A

Loan Amendment

(see attached)

 

--------------------------------------------------------------------------------


 

Execution Version

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT AND CONSENT AND WAIVER

 

This AMENDMENT NO. 2 TO CREDIT AGREEMENT AND CONSENT AND WAIVER, dated as of
February 15, 2013 (this “Amendment”), is entered into by and among
EnergySolutions, Inc., a Delaware corporation (“Parent”),  EnergySolutions, LLC,
a Utah limited liability company (“EnergySolutions”), as the Borrower, the
Lenders signatory hereto and JPMorgan Chase Bank, N.A., as the Administrative
Agent, and is made with reference to that certain Credit Agreement dated as of
August 13, 2010, as amended by that certain Amendment No. 1, dated as of
August 23, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Parent, 
EnergySolutions, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as the Administrative Agent.  Capitalized terms used and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
January 7, 2013 (as amended prior to the date hereof, the “Merger Agreement”),
by and among Parent, Rockwell Holdco, Inc., a Delaware corporation (“Holdco”),
and Rockwell Acquisition Corp., a Delaware corporation and a wholly owned
subsidiary of Holdco (“Merger Sub”), Merger Sub intends to merge with and into
Parent, with Parent continuing as the surviving entity (the “Merger”).  The
Merger Agreement and related documents entered into by the Parent, Merger Sub,
their respective shareholders or members, and/or their respective Subsidiaries
or other Affiliates are hereinafter collectively referred to as the “Merger
Documents”;

 

WHEREAS, EnergySolutions has requested, and the Administrative Agent and the
Lenders signatory hereto have agreed, to amend and/or waive certain provisions
of the Credit Agreement, and to consent to certain matters, in each case as
provided for herein; and

 

WHEREAS, Morgan Stanley Senior Funding, Inc., Credit Suisse Securities (USA) LLC
and J.P. Morgan Securities LLC (collectively, the “Lead Arrangers”) have agreed
to act as lead arrangers and bookrunners with respect to this Amendment.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants contained herein the parties hereto agree, effective as of the
Execution Date (as defined below) (with the exception of Section 1 hereto, which
shall be effective as of the Effective Date (as defined below)), as follows:

 

SECTION 1.                            AMENDMENT

 

(a)                                 Section 1.1 of the Credit Agreement is
hereby amended as follows:

 

(i)                                     The definition of “Applicable Margin” is
hereby amended and restated in its entirety to read as follows:

 

“Applicable Margin” shall mean, for any date, (a) with respect to any Term Loan
(i) 4.00% per annum, in the case of a Base Rate Loan or (ii) 5.00% per annum, in
the case of a Eurodollar Loan and (b) with respect to any Revolving Loan,
(i) 3.50% per annum, in the case of a Base Rate Loan, or (ii) 4.50% per annum,
in the case of a Eurodollar Loan.

 

--------------------------------------------------------------------------------


 

(ii)                                  The definition of “Change of Control” is
hereby amended and restated in its entirety to read as follows:

 

“Change of Control” shall mean Energy Capital Partners II, LP, and/or its
Affiliates, in the aggregate, shall fail to own and control, directly or
indirectly, beneficially and of record, Equity Interests in EnergySolutions
representing at least 50% on a fully diluted basis of (a) the aggregate ordinary
voting power and (b) the aggregate equity value represented by the issued and
outstanding Equity Interests of EnergySolutions.

 

(iii)          The definition of “Class” is hereby amended and restated in its
entirety to read as follows:

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving
Loans, extended Revolving Loans pursuant to an Extension Permitted Amendment or,
to the extent such Loans have different terms and conditions than the Term
Loans, Incremental Term Loans, (b) any Commitment, refers to whether such
Commitment is a Term Commitment, a Revolving Commitment, an extended Revolving
Commitment pursuant to an Extension Permitted Amendment or an Incremental Term
Commitment and (c) any Lender, refers to whether such Lender has a Loan or a
Commitment of a particular Class.  Incremental Term Loans and Incremental Term
Commitments that have different terms and conditions shall constitute separate
Classes of Loans and Commitments.

 

(iv)          The definition of “Revolving Maturity Date” is hereby amended and
restated in its entirety to read as follows:

 

“Revolving Maturity Date” shall mean the fifth anniversary of the date of this
Agreement; provided that, after the effectiveness of an Extension Permitted
Amendment providing for a new Class of extended Revolving Commitments and
Revolving Loans, the “Revolving Maturity Date” with respect to such Class of
Revolving Commitments and Revolving Loans shall be as provided in such Extension
Permitted Amendment.

 

(v)           The following new terms and related definitions are hereby
inserted in Section 1.1 of the Credit Agreement in the appropriate alphabetical
order:

 

“Extending Revolving Issuing Banks” shall have the meaning set forth in
Section 2.22(a).

 

“Extending Revolving Lenders” shall have the meaning set forth in
Section 2.22(a).

 

“Extension Agreement” shall mean an extension agreement, in form and substance
reasonably satisfactory to EnergySolutions and the applicable Extending
Revolving Lenders and/or Extending Revolving Issuing Banks, to be entered into
by and

 

2

--------------------------------------------------------------------------------


 

among Parent, EnergySolutions, the Administrative Agent and such Extending
Revolving Lenders and/or Extending Revolving Issuing Banks, effecting an
Extension Permitted Amendment and such other amendments hereto and to the other
Loan Documents as are contemplated by Section 2.22.

 

“Extension Offer” shall have the meaning set forth in Section 2.22(a).

 

“Extension Permitted Amendment” shall mean an amendment to this Agreement and
the other Loan Documents, effected in connection with an Extension Offer
pursuant to Section 2.22, providing for (a) an extension of the Revolving
Maturity Date applicable to the Extending Revolving Lenders’ Revolving Loans
and/or Revolving Commitments of the applicable Extension Request Class and/or
(b) an extension by one or more Revolving Issuing Banks of the period for which
such Persons will act as Revolving Issuing Banks.

 

“Extension Request Class” shall have the meaning set forth in Section 2.22(a).

 

“Holdco” shall mean Rockwell Holdco, Inc., a Delaware corporation.

 

“Rockwell” shall mean Rockwell Acquisition Corp., a Delaware corporation.

 

“Second Amendment Effective Date” shall mean the “Effective Date”, as defined in
that certain Amendment No. 2 to Credit Agreement and Consent and Waiver, dated
as of February 15, 2013, by and among the Parent, EnergySolutions, the
Administrative Agent and the Lenders party thereto.

 

“Second Amendment Execution Date” shall mean the “Execution Date”, as defined in
that certain Amendment No. 2 to Credit Agreement and Consent and Waiver, dated
as of February 15, 2013, by and among the Parent, EnergySolutions, the
Administrative Agent and the Lenders party thereto.

 

(b)           Section 2.13(c) of the Credit Agreement is hereby amended by
replacing the words “Closing Date” in the first line thereof with the words
“Second Amendment Execution Date”.

 

(c)           Section 2.19(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(b) Reduction of Revolving Commitments and Revolving L/C Specified
Amount.            EnergySolutions may at any time terminate, or from time to
time permanently reduce, (i) the Revolving Commitments; provided that (x) each
partial reduction of the Revolving Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and
(y) EnergySolutions shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of Revolving Loans in
accordance with Section 2.11(a), the Aggregate Revolving Exposure would exceed
the Aggregate Revolving Commitment and (ii) the Revolving L/C Specified Amount;
provided that  (x) each partial reduction of the Revolving L/C Specified Amount
shall be in an amount that is an integral multiple of

 

3

--------------------------------------------------------------------------------


 

$1,000,000 and not less than $5,000,000 and (y) EnergySolutions shall not
terminate or reduce the Revolving L/C Specified Amount if, after giving effect
to any concurrent termination of Revolving Letters of Credit in accordance with
Section 2.11(a), the Revolving L/C Exposure would exceed the Revolving L/C
Specified Amount.”.

 

(d)           Article II of the Credit Agreement is hereby amended by inserting
a new Section 2.22 after existing Section 2.21 as follows:

 

“SECTION 2.22  Extensions of Revolving Commitments.

 

(a)           EnergySolutions may on one or more occasions, by written notice to
the Administrative Agent, make one or more offers (each, an “Extension Offer”)
to all (and not fewer than all) the Revolving Lenders and/or Revolving Issuing
Banks of one or more Classes (each Class subject to such an Extension Offer, an
“Extension Request Class”) to make one or more Extension Permitted Amendments
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to EnergySolutions.  Such notice shall set forth (i) the
terms and conditions of the requested Extension Permitted Amendments and
(ii) the date on which such Extension Permitted Amendments are requested to
become effective (which shall not be less than ten Business Days nor more than
30 Business Days after the date of such notice, unless otherwise agreed to by
the Administrative Agent).  Extension Permitted Amendments shall become
effective only with respect to the Revolving Loans and Revolving Commitments of
the Revolving Lenders and/or Revolving Issuing Banks of the Extension Request
Class that accept (it being understood and agreed that any Revolving Lender or
Revolving Issuing Bank that fails to respond to an Extension Offer shall be
deemed to have rejected such Extension Offer) the applicable Extension Offer
(such Revolving Lenders, the “Extending Revolving Lenders” and such Revolving
Issuing Banks, the “Extending Revolving Issuing Banks”) and (x) in the case of
any Extending Revolving Lender, only with respect to such Revolving Lender’s
Revolving Loans and Revolving Commitments of such Extension Request Class as to
which such Revolving Lender’s acceptance has been made and (y) in the case of
any Extending Revolving Issuing Bank, only with respect to such Revolving
Issuing Bank’s agreement to act as Revolving Issuing Bank.  With respect to all
Extension Permitted Amendments consummated by EnergySolutions pursuant to this
Section 2.22, (A) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.10 and 2.11 and (B) any
Extension Offer, unless contemplating a Revolving Maturity Date already in
effect hereunder pursuant to a previously consummated Extension Permitted
Amendment, is required to be in a minimum amount of $10,000,000, provided that
EnergySolutions may at its election specify as a condition to consummating any
such Extension Permitted Amendment that a minimum amount (to be determined and
specified in the relevant Extension Offer in EnergySolutions’ sole discretion
and which may be waived by EnergySolutions) of Revolving Commitments or
Revolving Loans of any or all applicable Classes be extended.  If the aggregate
principal amount of Revolving Commitments in respect of which Revolving Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Revolving Commitments offered to be extended by
EnergySolutions pursuant to such Extension Offer, then the Revolving Commitments
(and related Revolving Loans) of such

 

4

--------------------------------------------------------------------------------


 

Revolving Lenders shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Revolving Lenders have accepted such Extension Offer.

 

(b)           An Extension Permitted Amendment shall be effected pursuant to an
Extension Agreement executed and delivered by the Parent, EnergySolutions, each
applicable Extending Revolving Lender and Extending Revolving Issuing Bank and
the Administrative Agent; provided that no Extension Permitted Amendment shall
become effective unless no Event of Default shall have occurred and be
continuing on the date of effectiveness thereof.  The Administrative Agent shall
promptly notify each Revolving Lender and Revolving Issuing Bank as to the
effectiveness of each Extension Agreement.  Each Extension Agreement may,
without the consent of any Revolving Lender or any Revolving Issuing Bank other
than the applicable Extending Revolving Lenders and Extending Revolving Issuing
Banks, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent, to give effect to the provisions of this Section, including any
amendments necessary to treat the applicable Revolving Loans and/or Revolving
Commitments of the Extending Revolving Lenders or the agreement to act as
Revolving Issuing Bank of such Extending Revolving Issuing Banks as a new
Class of revolving loans and/or revolving commitments hereunder (and the
Revolving Lenders or Revolving Issuing Banks hereby irrevocably authorize the
Administrative Agent to enter into any such amendments); provided that (i) all
Borrowings, all prepayments of Revolving Loans and all reductions of Revolving
Commitments shall continue to be made on a ratable basis among all Revolving
Lenders, based on the relative amounts of their Revolving Commitments (i.e.,
both extended and non-extended), until the repayment of the Revolving Loans
attributable to the non-extended Revolving Commitments (and the termination of
the non-extended Revolving Commitments) on the relevant Revolving Maturity Date,
(ii) the allocation of the participation exposure with respect to any
then-existing or subsequently issued or made Revolving Letter of Credit as
between the Revolving Commitments of such new “Class” and the remaining
Revolving Commitments shall be made on a ratable basis in accordance with the
relative amounts thereof until the Revolving Maturity Date relating to such
non-extended Revolving Commitments has occurred (it being understood, however,
that no reallocation of such exposure to extended Revolving Commitments shall
occur on such Revolving Maturity Date if (1) any Event of Default under clause
(b), (f) or (g) of Section 8.1 exists at the time of such reallocation or
(2) such reallocation would cause the revolving credit exposure of any Revolving
Lender with a Revolving Commitment to exceeds its Revolving Commitment),
(iii) the Revolving Availability Period and the Revolving Maturity Period, as
such terms are used in reference to Revolving Letters of Credit, shall not be
extended pursuant to any such Extension Agreement with respect to any Revolving
Issuing Bank that has rejected the applicable Extension Offer, and (iv) at no
time shall there be more than three Classes of Revolving Commitments hereunder,
unless otherwise agreed by the Administrative Agent.  If the Aggregate Revolving
Exposure exceeds the Aggregate Revolving Commitment as a result of the
occurrence of the Revolving Maturity Date with respect to any Class of Revolving
Commitments while an extended Class of Revolving Commitments remains
outstanding, EnergySolutions shall

 

5

--------------------------------------------------------------------------------


 

make such payments and provide such cash collateral as may be required by
Section 2.11(a) to eliminate such excess on such Revolving Maturity Date.  The
Administrative Agent, the Lenders and the Revolving Issuing Banks hereby
acknowledge that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement are not intended to apply to
the transactions effected pursuant to this Section 2.22.

 

(c)           Any such extension may be made in an amount that is less than the
amount requested by EnergySolutions to be extended if EnergySolutions is unable
to arrange for, or chooses not to arrange for, Revolving Commitments in an
amount equal to the Revolving Commitments then in effect but in no event shall
any such extension be made in an amount that exceeds the Aggregate Revolving
Commitments hereunder (as may be increased, from time to time, pursuant to
Section 2.18).  If EnergySolutions is unable to arrange for, or chooses not to
arrange for, Extending Revolving Issuing Banks willing to extend for the full
amount of the Revolving L/C Specified Amount then in effect, the Revolving L/C
Specified Amount may be reduced by EnergySolutions in accordance with
Section 2.19(b).”.

 

(e)           Section 6.1 of the Credit Agreement is hereby amended by deleting
the following parenthetical in its entirety:  “(or, so long as Parent shall be
subject to periodic reporting obligations under the Exchange Act, by the date
five days after the date that the Quarterly Report on Form 10-Q of Parent for
such fiscal quarter would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form)”.

 

(f)            Section 6.2 of the Credit Agreement is hereby amended by deleting
the following parenthetical in its entirety:  “(or, so long as Parent shall be
subject to periodic reporting obligations under the Exchange Act, by the date
five days after the date that the Annual Report on Form 10-K of Parent for such
fiscal quarter would be required to be filed under the rules and regulations of
the SEC, giving effect to any automatic extension available thereunder for the
filing of such form)”.

 

(g)           Section 7.1 of the Credit Agreement is hereby amended by inserting
a new paragraph immediately after clause (u) thereof as follows:

 

“Notwithstanding the foregoing, from and after the date that is 150 days after
the Second Amendment Effective Date, Parent and EnergySolutions shall not permit
the sum of (a) the aggregate outstanding principal amount of Term Loans under
this Credit Agreement plus (b) the outstanding principal amount of the Senior
Notes to exceed an amount equal to $675,000,000.”.

 

(h)           Section 7.7(c) of the Credit Agreement is hereby amended by
(i) deleting the word “and” at the end of clause (vi) thereof, (ii) inserting
“and” at the end of clause (vii) thereof and (iii) inserting a new clause
(viii) immediately after clause (vii) thereof as follows:

 

“(viii)      payments in respect of the Senior Notes to be made by the Parent or
EnergySolutions to the extent such payments are made solely from the proceeds of
equity

 

6

--------------------------------------------------------------------------------


 

contributions from Rockwell, Holdco, Energy Capital Partners II, LP, and/or any
of their respective Affiliates (other than the Parent or EnergySolutions).”.

 

(i)            Section 8.1(j)(iii) of the Credit Agreement is hereby amended by
deleting the words “or the Senior Notes” prior to the phrase “without the prior
payment in full of the Obligations”.

 

(j)            Section 10.10(b) of the Credit Agreement is hereby amended by
(i) deleting the word “and” at the end of clause (x) thereof, (ii) inserting
“and” at the end of clause (y) thereof and (iii) inserting a new subclause
(z) immediately after clause (y) thereof as follows:

 

“(z) with the agreement and consent of the Revolving Lenders and Revolving
Issuing Banks referred to therein, and without the necessity of obtaining the
approval of any other Lenders or Revolving Issuing Banks hereunder, Extension
Permitted Amendments may be entered into pursuant to Section 2.22.”.

 

SECTION 2.                            CONSENT AND WAIVER

 

Each of the Administrative Agent and each Lender signatory hereto hereby
(a) consents to the Merger, the execution, delivery and performance of the
Merger Documents and the transactions contemplated by the Merger Documents
without waiver or amendment thereof that is material and adverse to the Lenders
unless consented to by the Lead Arrangers (such consent not to be unreasonably
withheld, delayed or conditioned), (b) agrees that the Merger shall not
constitute a Change of Control under the Credit Agreement (either before or
after giving effect to this Amendment) and waives any Default or Event of
Default arising, or which may arise under any Loan Document, in connection with
or as a result of the consummation of the Merger or any other transaction
contemplated by the Merger Documents and (c) consents to the repayment,
defeasance or repurchase of the Senior Notes by the Parent or EnergySolutions,
provided that such repayment, defeasance or repurchase is made from equity
contributions received from Rockwell, Holdco, Energy Capital Partners II, LP, or
any Affiliate thereof.

 

SECTION 3.                            AUTHORIZATION TO ENTER INTO THIS AMENDMENT

 

Each of the Parent, EnergySolutions, the Administrative Agent and the Lenders
signatory hereto agrees and acknowledges that the amendments set forth in this
Amendment constitute amendments that require pursuant to Section 10.1(a) of the
Credit Agreement the consent of the Majority Lenders and that, accordingly, the
Parent, EnergySolutions, the Administrative Agent and the Lenders signatory
hereto are authorized to execute this Amendment and to cause this Amendment to
be binding upon the Parent, EnergySolutions, the Administrative Agent and the
Lenders.

 

7

--------------------------------------------------------------------------------


 

SECTION 4.                            EXECUTION DATE

 

This Amendment shall become binding and effective upon the date on which the
following conditions are satisfied (such date, the “Execution Date”):

 

(a)           due execution of this Amendment by each of the Parent,
EnergySolutions, the Administrative Agent and Lenders constituting Majority
Lenders;

 

(b)           payment by or on behalf of EnergySolutions to the Administrative
Agent, for the account of each Lender that returns to the Administrative Agent
its executed counterpart of a signature page to this Amendment no later than
5:00 p.m. (New York time) on February 15, 2013, of a fee equal to 0.50% of the
sum of such Lender’s outstanding Term Loans and Revolving Commitments as of the
Execution Date (determined after giving effect to this Amendment); and

 

(c)           the Administrative Agent shall have received from EnergySolutions
(or on its behalf) reimbursement of all reasonable and documented fees, charges
and disbursements of one legal counsel in connection with the preparation of
this Amendment;

 

provided that the amendments contained in Section 1 hereto shall not become
effective until the occurrence of the Effective Date (as defined below).

 

SECTION 5.                            CONDITIONS TO EFFECTIVENESS

 

Notwithstanding the foregoing Section 4, the amendments contained in Section 1
hereto shall become effective (and the Credit Agreement shall be deemed to have
been modified as provided therein) only upon the date on which the following
conditions are satisfied (such date, the “Effective Date”):

 

(a)           the Merger occurs in accordance with the Merger Agreement without
waiver or amendment thereof that is material and adverse to the Lenders unless
consented to by the Lead Arrangers (such consent not to be unreasonably
withheld, delayed or conditioned); and

 

(b)           payment by or on behalf of EnergySolutions to the Administrative
Agent, for the account of each Lender that returns to the Administrative Agent
its executed counterpart of a signature page to this Amendment no later than
5:00 p.m. (New York time) on February 15, 2013, of a fee equal to 0.50% of the
sum of such Lender’s outstanding Term Loans and Revolving Commitments as of the
Effective Date (determined after giving effect to this Amendment).

 

SECTION 6.                            REPRESENTATIONS AND WARRANTIES

 

Each of the Parent and EnergySolutions hereby represents and warrants that:

 

(a)           this Amendment has been duly authorized, executed and delivered by
it and each of this Amendment and the Credit Agreement constitute its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws of

 

8

--------------------------------------------------------------------------------


 

general applicability relating to or limiting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law; and

 

(b)           as of the Execution Date, after giving effect to the consents and
waivers set forth in Section 2 hereto, there is no Default or Event of Default
that is now existing or which would result from the execution of this Amendment.

 

SECTION 7.                            EFFECT ON AND RATIFICATION OF LOAN
DOCUMENTS

 

(a)                                 Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, any
Issuing Bank or the Administrative Agent under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.  This Amendment shall
apply to and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein.

 

(b)                                 On and after the Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import, and each reference to the Credit Agreement
“thereunder”, “thereof”, “therein” or words of like import intended to refer to
the Credit Agreement in any other Loan Document, shall be deemed a reference to
the Credit Agreement as amended hereby.

 

(c)                                  This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement and the other Loan Documents.

 

SECTION 8.                            COUNTERPARTS

 

This Amendment may be executed in any number of counterparts. each of which
shall be an original and all of which, when taken together, shall constitute one
agreement. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

9

--------------------------------------------------------------------------------


 

SECTION 9.         GOVERNING LAW

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

[Remainder of Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first set forth above.

 

 

 

ENERGYSOLUTIONS, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ENERGYSOLUTIONS, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, NA.,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

[ · ],

 

as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[ · ],

 

as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[ · ],

 

as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[ · ],

 

as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------